Case 1:20-mj-07023-JCB Document 1-1 Filed 03/06/20 Page 1 of 12

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR
A CRIMINAL COMPLAINT AND ARREST WARRANT

I, Mark Comorosky, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a criminal complaint and
arrest warrant charging LUIS ANGEL NARANJO RODRIGUEZ (DOB xx/xx/1990) with
knowing possession of fifteen or more counterfeit or unauthorized access devices and with
knowing possession of device-making equipment in violation of 18 U.S.C. §§ 1029(a)(3),
1029(a)(4), and 2 (the “Target Offenses”).

2. I am a Special Agent with the United States Secret Service (““USSS”), and have
been since July 2006. I received formal training at the Federal Law Enforcement Training Center
in Glynco, Georgia, and the USSS Academy in Beltsville, Maryland. Training included, among
other things, the investigation of financial crimes which included the following; identity theft,
access device fraud, bank fraud, forgery and counterfeit U.S. currency. I am currently assigned
to the Boston Field Office. My current assignment includes investigating violations of Title 18,
United States Code, Sections 1028, 1028A, 1029, 1037, 1341, 1343, 1344, 1349 and
1956. Based on my training and experience, | am familiar with the means by which individuals,
including those engaging in financial and computer crimes, use computers and information
networks to commit various crimes.

3. lam familiar with the facts and circumstances of this investigation through my
personal participation, from discussions with other federal and state law enforcement officers,
security personnel from Eastern Bank and American Express, and from my review of records
and reports relating to the investigation. This is an ongoing investigation. Since this affidavit is

being submitted for the limited purpose of seeking authorization for a criminal complaint and
Case 1:20-mj-07023-JCB Document 1-1 Filed 03/06/20 Page 2 of 12

arrest warrant, I have set forth the facts that 1 believe are necessary to establish probable cause
and have not set forth all of my knowledge about this matter.

4. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that LUIS ANGEL NARANJO RODRIGUEZ has committed
various crimes, including but not limited to the Target Offenses.

SUMMARY OF THE INVESTIGATION
General Background Regarding Nature of Scheme

5. The USSS is currently investigating an ongoing conspiracy and scheme involving
the fraudulent acquisition and use of thousands of credit or debit card account numbers from gas
pumps located in Massachusetts, Connecticut, New Hampshire and Maine.' The technique to
obtain these card numbers in these conspiracies is often referred to as “skimming.” I know from
my training and experience and other USSS investigations that skimming involves the utilization
of a hidden device to obtain account information encoded on a debit card or credit card that is
swiped at a gas pump, automated teller machine (“ATM”), or other device used for processing
transactions. These skimming schemes are often multi-layer conspiracies wherein skimmer
installers and their associates steal confidential financial information, including business and
personal account numbers and personal identification numbers (“PINs”), and transmit this
information to co-conspirators through an array of online communication mechanisms, such as e-

mail, instant messaging, and chat applications. Ultimately the stolen financial information is

 

' In addition to this scheme involving the fraudulent acquisition of account numbers from gas
stations located in various states, the scheme involves the theft and fraudulent use of account
numbers issued by banks that I know to do business in multiple states and to be insured by the
Federal Deposit Insurance Corporation. Moreover, as described below, this scheme involves the
transmission of stolen credit/debit account numbers via text message (SMS); such messages are
transmitted via mobile phone providers that operate in interstate commerce.

2
Case 1:20-mj-07023-JCB Document 1-1 Filed 03/06/20 Page 3 of 12

often used to encode plastic cards with magnetic stripes, such as gift cards, counterfeit credit or
debit cards, and hotel key cards, which can be used to withdraw currency from ATMs or to make
purchases.

6. The particular skimming scheme at issue in this case appears to have utilized
two different types of skimming devices to obtain and transmit information concerning consumer
credit or debit cards from gas pumps on which these devices were hidden.”

7. The first type of skimming device will be referred to as a “Bluetooth Skimmer.”
The “Bluetooth Skimmer” captures data from a victim’s card and stores the data on an internal
memory card. The stolen data can then be extracted from the Bluetooth Skimmer by connecting
to it within wireless Bluetooth range or by removing the device itself to access the memory card.

8. The second type of skimming device will be referred to as an “SMS Skimmer.”?
An SMS Skimmer generally uses a SIM card to transmit data derived from a victim’s card.
Specifically, when a victim swipes his or her card, the SMS skimmer sends a text message with
such data via the installed SIM card to a phone number where it was programmed. As such, a
perpetrator utilizing an SMS Skimmer can obtain the data derived from victims’ cards without
returning to the location of the SMS skimmer.

PROBABLE CAUSE

Background re: Skimming Devices at Concord Gulf

 

* It is my understanding that skimming devices designed to obtain and/or transmit account
information without authority constitute “device making equipment” pursuant to 18 U.S.C.

§ 1029(e)(6). It is further my understanding that credit or debit card account numbers that are
obtained via a hidden and unauthorized skimming device constitute counterfeit or unauthorized
access devices pursuant to 18 U.S.C. § 1029(e)(1) — (3).

3 SMS refers to Short Message Service, commonly referred to as text messages.

3
Case 1:20-mj-07023-JCB Document 1-1 Filed 03/06/20 Page 4 of 12

9. On April 19, 2019, a gas pump technician discovered Bluetooth Skimmers on two
gas pumps at the Gulf gas station located on the Concord Rotary at 503 Commonwealth Avenue,
Concord, MA (the “Concord Gulf”). USSS later examined these two Bluetooth Skimmers and
found them to contain 391 account numbers. A review of surveillance footage from the Concord
Gulf showed a 2019 Nissan Armada color black with Massachusetts registration 7KZ572
accessing the two pumps on April 6, 2019 at approximately 10:45 pm.

10. _— Investigation revealed that this Nissan Armada was rented out of Logan Airport in
Boston, MA from Alamo Rental on April 5, 2019 by PERSON 1 at approximately 10:19 am.

11. | PERSON | was arrested on April 16, 2019 in Broward County, Florida on
charges related to skimming fraud. A Broward County Sheriff detective involved with the
investigation of PERSON 1 informed Concord Police that PERSON 1 was working with two
other individuals, one of whom was identified as LUIS ANGEL NARANJO RODRIGUEZ, in a
gas pump skimming operation.

12. Surveillance footage from Alamo Rental at Logan Airport showed two males at
the rental counter on April 5, 2019 at approximately 10:19. I have compared this surveillance
footage with Florida driver’s license photos for PERSON 1 and NARANJO RODRIGUEZ, and I
believe the two males depicted in the surveillance footage to be PERSON 1 and NARANJO
RODRIGUEZ.

13. On May 19, 2019, employees at the Gulf gas station located at 1287 Worcester
Road, Framingham, MA (the “Framingham Gulf”) discovered two Bluetooth Skimmers. USSS
later examined these two Bluetooth Skimmers and found the internal memory card to contain 10

account numbers. Of those 10, 6 of the account numbers were the same — xxxx XXXX XXxx 9854.
Case 1:20-mj-07023-JCB Document1-1 Filed 03/06/20 Page 5 of 12

The name associated with that account was RODRIGUEZ/L NARANJO.* The Bancorp Bank is
the issuing bank for that card.
November 17, 2019 Arrest of NARANJO RODRIGUEZ

14. On November 17, 2019, at approximately 01:05am, a Concord Police officer (the
“CPD Officer’) observed a vehicle parked at the gas pumps located at the Concord Gulf. The
CPD Officer understood that the Concord Gulf closed at 11:00pm. The CPD Officer pulled into
the Concord Gulf lot and observed a male (“PERSON 2”) sitting in the driver’s seat of a Black
Ford Explorer and another male — later identified as NARANJO RODRIGUEZ -— standing by a
pump. The CPD Officer observed NARANJO RODRIGUEZ wearing black latex gloves.
NARANJO RODRIGUEZ indicated to the CPD Officer that he (NARANJO RODRIGUEZ) was
getting gas.

15. Other officers arrived at the Concord Gulf, and the CPD Officer observed a set of
keys on the lock of the gas pump by which NARANJO RODRIGUEZ had been standing.°

Subsequently, officers® placed NARANJO RODRIGUEZ under arrest. Officers seized a red
q Pp

 

* Based on my training and experience, I understand that part of the process of installing a gas
pump skimmer is to ensure that the device is functioning properly. This is often done by testing it
with a valid credit card that the installer has on his person.

> [ understand, based on my training, experience, and knowledge of gas pump skimming
operations, that perpetrators of such schemes often open a gas pump to install a skimming
device, remove a skimming device, and/or retrieve stolen data from a skimming device, and that
such perpetrators often obtain a universal or master key that will enable them to access pumps at
a range of gas stations, either by ordering such key online or otherwise. I also know, based on
my everyday experience, that customers obtaining gas for their vehicles do not need or use such
pump keys. Based on the pertinent facts, and my training and experience, I believe that
NARANJO RODRIGUEZ was using the key depicted below to open the gas pump in order to
install a skimming device to be used for the acquisition and fraudulent use of account data.

© The word “officers” in this affidavit refers to actions undertaken by one or more police officers.
Case 1:20-mj-07023-JCB Document 1-1 Filed 03/06/20 Page 6 of 12

iPhone with a Dewalt tool sticker on the back of the iPhone from the person of NARANJO
RODRIGUEZ (the “NARANJO RODRIGUEZ iPHONE”).

16. Also on November 17, 2019, officers conducted a search of the Ford Explorer.
Officers located what appeared to be a credit card skimming device under the driver’s seat, and
placed PERSON 2 under arrest. Officers searching the Ford Explorer also located four SMS
skimming devices in the glovebox, black rubber gloves in a seat of the vehicle, additional gas
pump keys, a black Samsung phone, and a red iPhone. Also found in the vehicle, specifically in
the sunglass holder compartment attached to the rear view mirror, were seven bank cards.

17. — Also on November 17, 2019, PERSON 2 indicated to police that he and
NARANJO RODRIGUEZ had traveled from Miami on Thursday November 14, 2019 and that
PERSON 2 was working for NARANJO RODRIGUEZ, who was paying him and all his
expenses. PERSON 2 also provided information about where he and
NARANJO RODRIGUEZ had been staying.

18. — Police contacted the clerk at a hotel in Framingham, Massachusetts (the “Hotel”)
and learned that “Luis Rodriguez” had been staying in Room 328. The clerk also informed the
officer that someone claiming to be the guest’s brother had just called the Hotel claiming that
Luis was in an accident and the room would need to be extended until someone could come up
from Miami to clean out the room.

19. Officers later obtained a search warrant for Room 328 at the Hotel. Among the
items seized from the room were a Dell laptop and $1,470 in US currency.

20. | Anemployee of the Hotel indicated that hotel records indicated that
NARANJO RODRIGUEZ had stayed at the Hotel six times since July 9, 2019, and that he (the

employee) believed that NARANJO RODRIGUEZ had also stayed at the Hotel with PERSON 1.
Case 1:20-mj-07023-JCB Document 1-1 Filed 03/06/20 Page 7 of 12

The Hotel employee also indicated that, following check-out on September 30, 2019, a
housekeeper cleaning out a room discovered a sock containing eleven different credit cards —
nine in the name of “Luis A NARANJO” and two in the name of PERSON 1.
Examination of Cards and Devices Seized on November 17, 2019

21. _ I have run the seven bank cards found during the search of Ford Explorer through
a card reader. The seven cards were gift cards and did not have any names on them. Those
seven cards had account numbers encoded on the magnetic stripe, which did not match the
issuing bank.’ For example, one card was labeled “Green Dot” on the front of the card, but was
encoded with a Santander Bank account number. The stripe data revealed account numbers from
Santander Bank, Eastern Bank, and Citizen’s Bank. Based on my training and experience, and
the facts developed during this investigation, | believe that each of these gift cards had been
encoded with the account data of a legitimate credit/debit account so that the user of the gift card
could fraudulently use the funds or credit associated with such legitimate account (for example,
to withdraw money from a debit account or to make a purchase on a credit or debit account).
This is commonly how participants in a fraudulent skimming scheme profit from the account
data that has been stolen via skimming devices.

22, Investigation later revealed that, of the seven gift cards, five appear to have been
used by NARANJO RODRIGUEZ at ATMs located at two retail stores in Framingham, MA on
November 16, 2019. Specifically, surveillance footage obtained from the two stores shows an

individual whose appearance and clothing are consistent with that ofp NARANJO RODRIGUEZ

 

7 Each bank that issues credit and debit cards use a bank identification number (“BIN”) that
uniquely identifies the institution issuing the card. The BIN is the first six numbers of the card
number. On each of the cards referenced above, I searched the BIN in a database to find the
issuing bank. All seven BINs found on the card’s stripe data did not match the issuing bank
shown on the physical card.
Case 1:20-mj-07023-JCB Document1-1 Filed 03/06/20 Page 8 of 12

when he was arrested hours later utilizing an ATM at approximately the same time that,
according to bank records, transactions from pertinent accounts were made and/or attempted at
such locations.® I believe that the individual depicted in the pertinent surveillance footage is
NARANJO RODRIGUEZ based, in part, on his face being visible at one location.

23. | USSS examined the Dell laptop seized in search of the Hotel room pursuant to a
Massachusetts search warrant. The exam resulted in the discovery of 386 account numbers in a
text file titled “Samsung SM-N950U_SMS_20191027102659.” The file indicated date and times
of SMS activity and the name of the victim in addition the account number. It appears, based on
my review of this file, and my training and experience, that this file reflects credit/debit card
account information that was stolen via a SMS Skimmer and then transmitted via SMS. The

following image depicts a sample entry from the text file (with my annotations in the shaded

SMS Skimmer Date & Time activity at pump and
Phone Number when SMS message sent to receiver

 

Bicho @ (+17744148514) 16/24/2019 12:36:42 PM

  
 

Tl ae *2307201100001100000000732000000?
T2 543885 8=236720110008732?
PIN 77

Card number with victim name
and other stripe data

 

boxes).

 

* Based on my investigation, it appears that the individual who appears to be NARANJO
RODRIGUEZ made or attempted transactions at these two retail stores using account
information that was stolen via a skimming device that had been installed at a Sunoco gas station
in Randolph, Massachusetts. Specifically, Santander Bank records reflect attempted
transactions of $966.50, with $523.25 being approved. Eastern Bank records reflect $206.25 in
approved transactions. Citizens Bank records reflect an attempted transaction of $200.

8
Case 1:20-mj-07023-JCB Document 1-1 Filed 03/06/20 Page 9 of 12

24.  NARANJO RODRIGUEZ’s name appears numerous times in files on the Dell
laptop. For example, the only user account file for the laptop is “luis a NARANJO.” Also listed
in the account file is the phone number 786-333-5812. That phone number is the phone number
for the NARANJO RODRIGUEZ iPHONE (i.e., the iPhone that was seized from NARANJO
RODRIGUEZ’s person on November 17, 2019).

25.  USSS also examined the black Samsung phone, seized from the Ford Explorer,
pursuant to a Massachusetts search warrant. The exam resulted in the discovery of 4,878
account numbers reflected in what appear to be incoming messages. It appears, based on my
review of the phone, and my training and experience, that various messages on the phone reflect
account information that was stolen via a SMS Skimmer and then transmitted via SMS. The 386
account numbers found on the Dell laptop were also found on the Samsung phone.

26. Stored in the internal memory of the Samsung phone was a call log to 786-333-
$812, the number associated with the NARANJO RODRIGUEZ iPHONE. Also discovered was
a stored GPS location near the Hotel on November 2, 2019. A review of data of the NARANJO
RODRIGUEZ iPHONE also showed cell tower connections in the area of the Hotel on
November 2, 2019.

27. Working with bank investigators from Santander Bank, Eastern Bank, American
Express, and Synergent Corporation, USSS has become aware of the locations for nineteen SMS
skimmers that appear to have been utilized in this skimming scheme. This was accomplished by
obtaining transaction history — including information about the location of relevant transactions —
for certain account numbers that were listed in a text message received on the Samsung phone. It
appears that credit/debit card data was stolen via skimmers involved at gas stations in the

following locations and transmitted to the Samsung phone: Willington, CT, Lynnfield, MA,
Case 1:20-mj-07023-JCB Document 1-1 Filed 03/06/20 Page 10 of 12

Concord, MA, Malden, MA, Taunton, MA, Randolph, MA, Raynham, MA, Portland, ME,
Nashua, NH, and Willington, CT. Skimming equipment was recovered from some, but not all,
of these gas stations.

28. | USSS examined the red iPhone, seized from the Ford Explorer, pursuant to a
Massachusetts search warrant. It appears that this iPhone was used by PERSON 2. Location
data found on this iPhone shows that the phone was located at or near various locations relevant
to this investigation, including (1) the Hotel; (2) the gas station in Taunton, MA at which a SMS
skimmer was known to be operating based on recovered SMS texts; and (3) the two retail
locations in Framingham, MA at which NARANJO RODRIGUEZ appears to have conducted
ATM transactions on November 16, 2019.

29. USSS examined the NARANJO RODRIGUEZ iPHONE pursuant to a
Massachusetts search warrant. Cell phone tower data obtained for this phone shows extensive
use at or near the home address of NARANJO RODRIGUEZ in Hialeah, Florida (i.e., the
address listed on the Florida driver’s license for NARANJO RODRIGUEZ). In addition, this
phone has wifi connection history showing connections including to the Hotel on November 16,
2019 and to a wifi signal listed as “lauraX XXX XXX” on a number of dates in October and
November 2019.” I understand that the name of this wifi signal corresponds to the name of a

female (“PERSON 3”) who is known to be in a relationship with NARANJO RODRIGUEZ."

 

* The wifi signal name above has been redacted for privacy purposes.

© Specifically, the name of the wifi signal corresponds to the first name and initial surname of
PERSON 3. According to a CPD report, citing information derived from staff at the Hotel,
PERSON 3 checked into the Hotel on November 21, 2019 and requested access to Room 328,
presenting a copy of NARANJO RODRIGUEZ’s birth certificate.

10
Case 1:20-mj-07023-JCB Document 1-1 Filed 03/06/20 Page 11 of 12

30. Further analysis of the cell phone tower records for the NARANJO RODRIGUEZ
iPHONE show it to have been located or near at multiple locations pertinent to this
investigation. For example, the records indicate that this phone connected to cell towers near the
Hotel on various dates from July 9 to July 13, 2019, from September 20 through September 28,
2019, from October 21 through October 24, 2019, from October 31 through November 4, 2019,
and from November 14 through November 16, 2019. Tower records also show that the phone
was at or near a Gulf gas station in Raynham, MA on September 18, September 19, and
September 20, 2019; an SMS skimmer was discovered at this Gulf station on or about October
10, 2019. An exam of the SMS skimmer revealed the phone number assigned to that skimmer,
which appears on text messages found in the Samsung phone (thus indicating that the skimming
device recovered from Raynham had been sending messages to the Samsung phone). Similarly,
tower records show that the NARANJO RODRIGUEZ iPHONE was at or near a Mobil gas
station in Malden, MA on October 23, 2019. Based on an analysis of the SMS messages found
on the Samsung phone and a comparison to records from Eastern Bank and American Express, I
believe that SMS skimmers were operating at the Mobil gas station in Malden, MA on October
24 and October 25, 2019.

CONCLUSION
31. In summary, the evidence in this case demonstrates the involvement of
NARANJO RODRIGUEZ in a scheme and conspiracy involving the installation of skimming
equipment and the use of this equipment to obtain and use stolen credit/debit card account
information. This scheme has involved the acquisition and compilation of at least 5,659 account
numbers. Based on my knowledge of this scheme and my training and experience, I believe that

these account numbers were likely obtained when victims swiped their credit/debit cards at gas

ll
Case 1:20-mj-07023-JCB Document 1-1 Filed 03/06/20 Page 12 of 12

pumps at which NARANJO RODRIGUEZ or his associates had installed skimming devices. It
appears likely that NARANJO RODRIGUEZ and his co-conspirators compromised account data
belonging to thousands of victims.

oa. Further, | believe that the evidence establishes probable cause to believe that, on
November 17, 2019 in Concord, Massachusetts, Luis Angel NARANJO RODRIGUEZ, (A)
knowingly and with intent to defraud, possessed fifteen or more counterfeit or unauthorized
access devices — specifically, hundreds of credit or debit account numbers — in a manner that
affects interstate commerce, in violation of 18 U.S.C. §§ 1029(a)(3) and 2, and (B) had control
and custody over and possessed device-making equipment — specifically, one or more skimming
devices — in a manner that affects interstate commerce, in violation of 18 U.S.C. §§ 1029(a)(4)

and 2.

Respectfully submitted,

Wil V7 (ou00 4

Mark Comorosky
Special Agent
U.S..Secret Service

ae

Subscribed and sworn to before me on March @, 2020.

C&R

lag — C. Boal
UNITED STATES MAGISTRATE JUDGE EE

   

 

 

 

 
